DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 and 9-14 are pending.  Claims 1 and 9 have been amended and no new claims have been added.
Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 which would extend beyond the expiration date of the full statutory term of US Patent (10,672,223) has been reviewed and approved.
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 7, and 9 are directed to method for switching shooters in a craps game system comprising a craps table having a dealer’s console configured to control play at the craps table and a shooter’s console, configured to enable a shooter to place bets while also being a shooter.   
More specifically, regarding independent Claims 1, 7, and 9, none of the cited prior art discloses or teaches a craps gaming system wherein the craps tables includes a dice area and one or more sensors configured to sense when dice are added to the dice area and when dice are removed which, in combination with other remaining claimed elements: (a) a plurality of player consoles located in close proximity to the craps table and connected over a network to the dealer’s console and the shooter’s console, each player console among the plurality of player consoles including a display having a player interface and a mechanism for receiving money or credits from a player; (b) wherein 
The closest prior art of record, Yoseloff (US 2009/0124348 A1) disclose a craps gaming system comprising a craps table having a dealer’s console configured to control play at the craps table and a shooter’s console, configured to enable a shooter to place bets while also being a shooter.  However, Yoseloff does not teach or suggest one or more sensors configured to sense when dice are added to the dice area and when dice are removed and wherein the dealer’s console is further configured to cause the network to mirror the graphical user interface and associated content from an accepting player’s player console among the plurality of player consoles to the shooter’s console.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 7, and 9 (along with their respective dependent Claims 2-6 and 10-14) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715